DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020, 03/03/2021, and 09/30/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 and 7 are rejected under 35 U.S.C. 102(a)(1) and or (a)(2) as being anticipated by US-20200007195-A1 to Yiu.

Regarding claim 4 Yiu teaches a method of determining received power, applied to a narrowband Internet of Things device, the method comprising (Fig. 11, P. 35 discloses the evaluating the measurement criteria including the received power , reference signal receive power): receiving a higher layer filter coefficient value sent by a base station (Fig. 11, P.29, discloses the reception of higher layer filter coefficient transmitted by the network element described as a base station within the RRC signaling so that the filter coefficient can be applied for filtering operations and measurements. P. 58 further discloses the aspects of the communication network which can be an IoT network that includes narrowband IoT networks); and determining a current higher layer filtered narrowband Reference Signal Received Power based on the higher layer filter coefficient value (P.35, discloses determining power based on the higher layer filter coefficient value described as evaluating one or more flow measurements or inputs (121 for example Fig.1)  for the purpose of comparing different measurements the UE can evaluate the reporting criteria every time a new measurement result is reported. The reporting criteria is configured via the RRC signaling).

Regarding claim 7 Yiu teaches...the method according to claim 4, wherein receiving the higher layer filter coefficient value sent by the base station comprises: receiving a radio resource control (RRC) signaling sent by the base station, and obtaining the higher layer filter coefficient value from the RRC signaling (Fig. 11, P.29, discloses the reception of higher layer .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 15-16, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/121199 A1 to Ai in view of US 20200007195 A1 to Yiu.

Regarding claim 1 Ai teaches an information configuration method, applied to a base station, the method comprising (Page 11, Lns. 39-56, discloses an information method applied to a base station, IoT terminal and MME): but does not teach...configuring a higher layer filter coefficient value for a narrowband Internet of Things device accessing a current network; and sending the higher layer filter coefficient value to the narrowband Internet of Things device.

Yiu teaches...configuring a higher layer filter coefficient value for a narrowband Internet of Things device accessing a current network (Fig. 11, P.29, discloses the reception of higher layer filter coefficient transmitted by the network element described as a base station within the RRC signaling so that the filter coefficient can be applied for filtering operations and measurements. P. 58 further discloses the aspects of the communication network which can be an IoT network that includes narrowband IoT networks); and sending the higher layer filter coefficient value to the narrowband Internet of Things device (Fig. 11, P.29, discloses the reception of higher layer filter coefficient transmitted by the network element described as a base station within the RRC signaling so that the filter coefficient can be applied for filtering operations and measurements. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ai by incorporating the teachings of Yiu because it allows an apparatus or method to transmit and receive filtering coefficients configuration whether user equipment decoding and acting based upon the measurement (Yiu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Ai and Yiu teach the method according to claim 1, Yiu teaches...wherein sending the higher layer filter coefficient value to the narrowband Internet of Things device comprises: sending the higher layer filter coefficient value to the narrowband Internet of Things device through radio resource control (RRC) signaling (P.29 discloses the higher layer filtering coefficient value to the narrowband Internet of Things device receives the coefficient through the radio resource control (RRC) signaling so that the terminal can apply filtering operations on measurements).

Regarding claim 15 Ai teaches...a base station (Page 11, Lns. 39-56, discloses an information method applied to a base station, IoT terminal and MME), comprising: a processor (Page 9, 49-51 and Page 28, Lns.12-13); and a memory for storing processor-executable instructions; wherein the processor is configured to (Page 28, Lns. 12-13): but does not 

Yiu teaches...configure a higher layer filter coefficient value for a narrowband Internet of Things device accessing a current network (Fig. 11, P.29, discloses the reception of higher layer filter coefficient transmitted by the network element described as a base station within the RRC signaling so that the filter coefficient can be applied for filtering operations and measurements. P. 58 further discloses the aspects of the communication network which can be an IoT network that includes narrowband IoT networks); and send the higher layer filter coefficient value to the narrowband Internet of Things device (Fig. 11, P.29, discloses the reception of higher layer filter coefficient transmitted by the network element described as a base station within the RRC signaling so that the filter coefficient can be applied for filtering operations and measurements. P. 58 further discloses the aspects of the communication network which can be an IoT network that includes narrowband IoT networks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ai by incorporating the teachings of Yiu because it allows an apparatus or method to transmit and receive filtering coefficients configuration whether user equipment decoding and acting based upon the measurement (Yiu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 16 AI teaches...a narrowband Internet of Things device,  comprising (Page 26, Lns. 57-60): a processor (Page 9, 49-51 and Page 28, Lns.12-13); and a memory for storing processor-executable instructions; wherein the processor is configured to (Page 28, Lns. 12-13): but does not teach...receive a higher layer filter coefficient value sent by a base station; and determine a current higher layer filtered narrowband Reference Signal Received Power based on the higher layer filter coefficient value.

Yiu teaches... receive a higher layer filter coefficient value sent by a base station  (Fig. 11, P.29, discloses the reception of higher layer filter coefficient transmitted by the network element described as a base station within the RRC signaling so that the filter coefficient can be applied for filtering operations and measurements. P. 58 further discloses the aspects of the communication network which can be an IoT network that includes narrowband IoT networks); and determine a current higher layer filtered narrowband Reference Signal Received Power based on the higher layer filter coefficient value (P.35, discloses determining power based on the higher layer filter coefficient value described as evaluating one or more flow measurements or inputs (121 for example Fig.1)  for the purpose of comparing different measurements the UE can evaluate the reporting criteria every time a new measurement result is reported. The reporting criteria is configured via the RRC signaling).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ai by incorporating the teachings of Yiu 

Regarding claim 19 Ai and Yiu teach the base station according to claim 15, Yiu teaches...wherein in sending the higher layer filter coefficient value to the narrowband Internet of Things device, the processor is further configured to: send the higher layer filter coefficient value to the narrowband Internet of Things device through radio resource control (RRC) signaling (Fig. 11, P.29, discloses the reception of higher layer filter coefficient transmitted by the network element described as a base station within the RRC signaling so that the filter coefficient can be applied for filtering operations and measurements. P. 58 further discloses the aspects of the communication network which can be an IoT network that includes narrowband IoT networks) .

Regarding claim 20 Ai and Yiu teach the base station according to claim 19, wherein the RRC signaling comprises narrowband uplink power control information added with the higher layer filter coefficient value (Fig. 11, P.29, discloses the reception of higher layer filter coefficient transmitted by the network element described as a base station within the RRC signaling so that the filter coefficient can be applied for filtering operations and measurements. P. 58 further discloses the aspects of the communication network which can be an IoT network that includes narrowband IoT networks).

Regarding claim 23 Ai and Yiu teach the narrowband Internet of Things device according to claim 16, Yiu teaches...wherein in receiving the higher layer filter coefficient value sent by the base station, the processor is further configured to: receive a radio resource control (RRC) signaling sent by the base station, and obtaining the higher layer filter coefficient value from the RRC signaling (Fig. 11, P.29, discloses the reception of higher layer filter coefficient transmitted by the network element described as a base station within the RRC signaling so that the filter coefficient can be applied for filtering operations and measurements. P. 58 further discloses the aspects of the communication network which can be an IoT network that includes narrowband IoT networks).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/121199 A1 to Ai and US 20200007195 A1 to Yiu in view of US 20200314760 A1 to Ye.

Regarding claim 3 Ai and Yiu teach the method according to claim 2, but does not teach...wherein the RRC signaling comprises narrowband uplink power control information added with the higher layer filter coefficient value.

Ye teaches... wherein the RRC signaling comprises narrowband uplink power control information added with the higher layer filter coefficient value (P.121, discloses RRC signaling carrying signaling including uplink power control, P.125 discloses UE using information relayed by the B.S. in the RRC to measure based on information received and P. 150 further discloses 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ai and Yiu by incorporating the teachings of Ye because it allows an apparatus or method to transmit and receive filtering coefficients configuration in a Narrow Band Internet of Things environment allowing the decoding of narrow band system information (Ye, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 5, 6, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for objection of the claims in mention is the inclusion of “determining the current higher layer filtered narrowband Reference Signal Received Power based on the preset coefficient value, a current measured narrowband Reference Signal Received Power, and a previous higher layer filtered narrowband Reference Signal Received Power” as the prior art of record stand-alone nor in combination read into the disclosed limitations of claims 5, 6, 21 and 22.  The closes prior art US 20160183195 A1 to Gao et al. discloses uplink power control .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US 20160183195 A1 to Gao et al. discloses uplink power control calculations; US 20190373563 A1 to Gong et al. discloses pathloss calculation between the base station and the UE; and US 20200163120 A1 to Liberg et al. discloses NRSRP as it pertains to Narrowband IoT and repetition to allow the discovery of nodes within an offset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476